Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant arguments and amendments filed (03/29/2022) have been carefully considered.
After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claims 1 & 20-21
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “
identify an identity of a subject in an image, determine whether the identity of the subject is registered in association with a first behavior detection parameter, in response to the identity of the subject being determined as registered in association with the first behavior detection parameter, set a determined behavior detection parameter for the subject based on the first behavior detection parameter, in response to the identity of the subject being determined as not registered in association with any behavior detection parameter adjust a default behavior detection parameter based on input information corresponding to characteristics of the subjectfalls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.   As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2.
Dependent Claims
As to claims 2-19 & 22, these claims are rejected due to their dependence on claims 1 & 20-21 and are rejected for the same reasons.

CONCLUSION
No prior art has been found for claims 1-22 in their current form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661